SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2015 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A GAFISA FILES FORM 20-F FOR THE YEAR 2’S WEBSITE São Paulo, April 28th, 2015 - GAFISA S.A. (Bovespa, GFSA3; NYSE, GFA) (“Gafisa” or, including all its subsidiaries, the "Company") hereby informs its shareholders and the market in general that its Form 20-F for the year 2014 was filed on April 27th with the U.S. Securities Exchange Comission (SEC) and is available at the Gafisa’s Investor Relations website at the address: www.gafisa.com.br/ir. The Company's shareholders may receive a hard copy of the Audited Financial Statements, free of charge, upon request. Additional information can be obtained from Gafisa’s Investor Relations Department by phone (11) 3025-9242 / 9978 or by email at ri@gafisa.com.br . São Paulo, April 28th, 2015. G afisa S.A. André Bergstein CFO and Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 28, 2015 Gafisa S.A. By: /s/ Sandro Gamba Name: Sandro Gamba Title:ChiefExecutive Officer
